UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1209


JAMES A. ROSE,

                 Plaintiff - Appellant,

          v.

GREENBRIER CHRYSLER,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:10-cv-00553-RAJ-FBS)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James A. Rose, Appellant Pro Se. Susan Childers North, LECLAIR
RYAN, PC, Williamsburg, Virginia; Nancy Blackburn Sasser,
LECLAIR RYAN, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James    A.    Rose      appeals    the     district      court’s     order

dismissing his civil action without prejudice, pursuant to Fed.

R. Civ. P. 12(b)(6), for failure to state a claim.                              This court

may   exercise      jurisdiction         only     over    final    orders,      28   U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    §   1292     (2006);      Fed.    R.     Civ.    P.   54(b);     Cohen   v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The order

Rose seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir.

1993).         Accordingly,        we    dismiss         the    appeal    for    lack    of

jurisdiction.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court       and   argument      would     not    aid    the    decisional

process.

                                                                                 DISMISSED




                                             2